I sat in this case in the court below, and when the question presented in it, on the motion for a non-suit, whether the probates produced and offered in it to the court complied with the requirements of the statute on that subject — not being prepared in my own mind to hold that it ever contemplated or intended that the treasurer of a corporation aggregate *Page 88 
administrator under the laws of another State of a deceased person there, should be competent to make such a probate as our statute requires against the estate of a deceased person here, without some further statutory provision in this State, to authorize such an administrator by its treasurer to make and use it in a suit against an administrator of a deceased person in this State — I acquiesced in the opinion and decision of the majority of the court below, that both of the probates produced were for that reason insufficient and inadmissible under the requirements of our statute as it stands. But as one of the judges below dissented from that opinion, and I thought the question should be considered and decided by this court, I also concurred in the further decision of it to refuse the motion for a non-suit, and to direct the jury to return a verdict for the defendant on the ground of their insufficiency in the opinion of the court, in order that the rulings of it in the case might be brought for review before this court on writ or writs of error by either or both of the parties to it and which each of them has taken to it.
And this brings up the question first presented in the argument of the cases before us here, whether the court below had authority in such case under the facts and circumstances stated, to refuse on ruling out the probates as insufficient and inadmissible, to enter a judgment of non-suit on the motion of the defendant, and then to direct the jury to return a verdict for him for the reason given, and thereon to enter a final judgment for him, inasmuch as the statute, in such case made and provided, expressly declares and requires that if an affidavit or probate "be not produced in an action against an executor or administrator for a debt against the deceased, the plaintiff shall, upon motion, be non-suited." Chap. 89, § 29, Rev. Code, 547. And there is no exception to or qualification of this peremptory provision of it to be found in the statute. Whether the defendant was so prejudicially affected by this ruling and judgment in the court below as to entitle him to a writ of error to reverse it, or the legal ground on which it refused the motion for a non-suit, and instead thereof directed the jury to return a verdict for him and thereupon rendered judgment in his favor, sufficiently appears *Page 89 
on the record of the case sent up here to dispense with the necessity of a bill of exception to it by the defendant in order to bring it before this court, both of which the counsel for the plaintiff denied in their argument on their motion to dismiss or quash the defendant's writ of error, it is not necessary to consider, although I am inclined to think a bill of exceptions by the defendant would have better served to bring the question in the case which I am now considering before this court for its revision. For under our statute in relation to bills of exceptions, and the obvious design and policy of it, the court was quite as imperatively required in such a case to sign such a bill had it then been tendered by the defendant in order to bring up the question of law there decided by a writ of error with the bill before this court, as it was by the provision of the other statute before cited required to non-suit the plaintiff upon the motion of the defendant on its appearing to the court that no sufficient probate of the debt had been produced in the case.
The second section of the statute in regard to bills of exceptions is as follows: "Exception may be taken, as aforesaid, to the overruling of a challenge; to the admission or rejection of a witness, or of any evidence; to the refusal of a demurrer to evidence; to the charge delivered to the jury; to a refusal to charge the jury upon a point duly made, or to the decision upon any point of law arising in the course of the trial and material to the determination thereupon, which decision will not otherwise appear by the record." Rev. Code, 692, 693. It is to the last provision of the foregoing section I specially refer, for a probate, when held sufficient and admitted by the court, is not evidence to go to the jury, and is only evidence to the court merely that the person holding the debt has made the necessary affidavit to it, as required by the statute, and whenever, in the trial of a case, a probate is produced, and a question arises whether it is sufficient under the requirements of the statute, it is a question of law for the consideration and decision of the court solely, and when decided by it upon a motion for a nonsuit, on its rejection it falls directly under the last provision of the section of the statute just stated, and if a bill of exceptions *Page 90 
be tendered to it by either party entitled to except to it, the court is absolutely bound to allow it, provided the decision of the court is properly stated in it, and it may then even be compelled to allow it by writ of mandamus out of this court. And so, if the court in such a case declines to grant a non-suit upon motion, the effect and consequence of it will be the same, and if in either case the decision be erroneous on a question of law arising in the course of the trial, the remedy is by a writ of error sued out of this court. The two statutes being inpari materia, and apparently in conflict, so far as this case is concerned, must be considered and interpreted together so as to reconcile and harmonize the meaning and intention of them. But if discrepancy in the provisions of them be irreconcilable, then I think the minor importance of the former must yield to the paramount importance of the latter.
I am therefore still of the opinion that the decision of the court below was right, and that it had power and authority to proceed in all respects as it did in the case, and I accordingly think that the judgment below should be affirmed.